DETAILED ACTION
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Figure 1 is described in the specification as a detector of “a basic Compton camera” (see [0002]-[0003] of the specification received 12/24/2019).
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “an interlocking mechanism 221” as described in the specification.  While “221” is present in Fig. 9 with a lead line. Similar issue is presented by “223” in Fig. 9, as it is not clear what “2232”, which makes up part of “223” in Fig. 9, is pointing.  The associated structure and/or element is unclear. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “2231” and “2232” (Fig. 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities: [0042] recites “As shown in Figures 2 to 5…the detector system 200 provided …comprises…distance adjustment device 220.” However, “200” and “220” are not present in Figs. 2-5.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with errors.  The claims should be revised carefully to correct the numerous errors.  Examples of some unclear, inexact, or verbose limitations in the claims are: 
Claim 1, lines 3-4, “at least one of detector layers is movable along a thickness direction of the plurality of detector layers.” The direction is unclear, as “a thickness direction” and a frame of reference has not been established.

Claim 1, lines 7-8, recites “along a thickness of the plurality of detector layers.” The relationship between this “a thickness” and the previously recited “a thickness direction” is unclear.
Claim 1, line 7, recites “by moving…” It is unclear whether movement is required or merely the distance adjusting device is configured for such movement.
Claim 2 recites the limitation "the detector element layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim limitation “a distance adjusting device…to adjust an inter-layer distance between adjacent detector layers of the detector by moving the at least one of the plurality of detector layers along a thickness of the plurality of detector layers” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification provides structures independently for “some embodiments” for the distance adjusting device ([0053]; [0055]; [0056]). It is not clear if these are to be combined or are alternatives. Further, the specification provides “The present embodiment does not specify the structure of the distance adjusting device. Any adjusting device configured to adjust the inter-layer distance between adjacent detector layers 211 of the detector 210 in the detector system 200 falls within the scope of the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


The following is a quotation of 35 U.S.C. 112(d):

Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 does not provide further limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 12-13, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hitachi Medical Corp et al. (JP2008-232971), hereinafter referred to as Hitachi.

Regarding claims 1 and 15, Hitachi teaches a detector system (Fig. 7), comprising: 
a detector (60), comprising a plurality of detector layers (61;62) that are overlapped, wherein each one of the plurality of detector layers comprises a detector element layer, and at least one of detector layers is movable along a thickness direction of the plurality of detector layers (for example 67; [0088]); and 
a distance adjusting device (67) which is drivingly connected with the at least one of the plurality of detector layers, to adjust an inter-layer distance between adjacent detector layers of the detector by moving the at least one of the plurality of detector layers along a thickness of the plurality of detector layers ([0088]).

Regarding claim 9, Hitachi teaches the detector system comprises a power supply device (inherently the detector of Hitachi is connected to a power supply) and a data acquisition device which are connected with the detector (63).

Regarding claim 12, Hitachi teaches the distance adjusting device comprises a guiding mechanism for guiding movement of the at least one of the plurality of detector layers (67).

Regarding claim 13, Hitachi teaches the distance adjusting device further comprises a driving mechanism which is drivingly connected with at least one detector layer of the plurality of detector layers to move the at least one of plurality of detector layers along the thickness direction of the plurality of detector layers to adjust the inter-layer distance (67; [0088]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2019/0353808) in view of Hitachi Medical Corp et al. (JP2008-232971).

Regarding claims 1 and 15, Watanabe teaches a detector system (Fig. 2), comprising: 

Watanabe does not teach at least one of detector layers is movable along a thickness direction of the plurality of detector layers and a distance adjusting device which is drivingly connected with the at least one of the plurality of detector layers, to adjust an inter-layer distance between adjacent detector layers of the detector by moving the at least one of the plurality of detector layers along a thickness of the plurality of detector layers. However, Hitachi teaches at least one of detector layers is movable along a thickness direction of the plurality of detector layers (for example 67; [0088]) and a distance adjusting device (67) which is drivingly connected with the at least one of the plurality of detector layers, to adjust an inter-layer distance between adjacent detector layers of the detector by moving the at least one of the plurality of detector layers along a thickness of the plurality of detector layers ([0088]) for the benefit of improving image quality, adjusting spatial resolution and detection efficiency, and to perform imaging corresponding to the situation of the subject of the purpose of imaging ([0090]; [0101]). Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have at least one of detector layers of the detector layers, as taught by Watanabe, be movable along a thickness direction of the plurality of detector layers, as taught by Hitachi, and have the detector system, as taught by Watanabe, include a distance adjusting device which is drivingly connected with the at least one of the plurality of detector layers, to adjust an inter-layer distance between adjacent detector layers of the detector by moving the at least one of the plurality of 

Regarding claim 2, Watanabe teaches the detector element layer comprises a scintillator detecting element layer (21a), and the plurality of detector layer comprises a photoelectric conversion element (22a) connected with the scintillator detecting element layer and a printed circuit board connected with the photoelectric conversion element (23a).
Watanabe does not explicitly teach the circuit board to be an integrated circuit chip. However, the Examiner is taking Official Notice that using an integrated circuit chip connected with the photoelectric conversion element is a well-known choice for providing the readout circuitry of a detector for the benefit of increasing manufacturing efficiency. Therefore, it would have been obvious to one of ordinary skill at the time of the invention to substitute the printed circuit board, as taught by Watanabe, with an integrated circuit chip to achieve the predictable results of providing readout circuitry and/or for the benefit of increasing manufacturing efficiency.
Regarding claim 3, Watanabe teaches the detector comprises three or more detector layers (Fig. 2).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2019/0353808) in view of Hitachi Medical Corp et al. (JP2008- as applied to claim1 above, and further in view of Oleinik et al. (US 2012/0061577).

Regarding claim 4, Watanabe teaches the detector element layer comprises a scintillator detecting element layer (21a), but does not teach that the scintillator detecting element layer comprises a plurality of scintillator bars arranged closely side by side in a direction perpendicular to the thickness of the plurality of detector layers. Oleinik teaches the scintillator detecting element layer of a detector comprises a plurality of scintillator bars arranged closely side by side in a direction perpendicular to the thickness of the plurality of detector layers (8). Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have the scintillator detecting element layer, as taught by Watanabe, comprise a plurality of scintillator bars arranged closely side by side in a direction perpendicular to the thickness of the plurality of detector layers, as taught by Oleinik, to achieve the predictable result of providing a scintillator for indirect detection of high energy photons and/or as a person with ordinary skill in the art has good reason to pursue the known options within their technical grasp. 

Regarding claims 5-6, Watanabe is silent with respect to reflective layers or shield layers. Oleinik teaches the faces of the plurality of scintillator bars are provided with reflective or absorbing coating for the benefit of improving light collection and prevent cross-talk ([0028]). The Examiner is taking Official Notice that it is well known in the art to have reflective or shielding layers to be applied between scintillation bars along the length direction of the scintillator bars for the benefit of improving light .

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2019/0353808) in view of Hitachi Medical Corp et al. (JP2008-232971) as applied to claim 1 above, and further in view of Miller (US 5,410,156).

Regarding claim 4, Watanabe teaches the detector element layer comprises a scintillator detecting element layer (21a), but does not teach that the scintillator detecting element layer comprises a plurality of scintillator bars arranged closely side by side in a direction perpendicular to the thickness of the plurality of detector layers. Miller teaches a layer comprising a scintillator detecting element layer and detector elements and the scintillator detecting element layer of a detector comprises a plurality of scintillator bars arranged closely side by side in a direction perpendicular to the thickness of the plurality of detector layers (Fig. 5). Therefore, it would have been obvious to one of ordinary skill at the time of the invention to replace the layer of the scintillator and optical sensor, as taught by Watanabe, with the layer having the scintillator detecting element layer comprise a plurality of scintillator bars arranged closely side by side in a direction perpendicular to the thickness of the plurality of detector layers and detector elements, as taught by Miller, to achieve the predictable result of providing a scintillator detector for indirect detection of high energy photons. 

Regarding claim 7, Miller, as modified above, further teaches a detector layer  comprises photomultipliers, and both ends of each scintillator bar are respectively provided with one said photomultiplier (10). Miller does not explicitly teach the photomultipliers to be silicon photomultipliers; however, the Examiner is taking Official Notice that silicon photomultipliers are well known photomultipliers. it would have been obvious to one of ordinary skill at the time of the invention to have the photomultipliers, as taught by Miller, be silicon photomultipliers, to achieve the predictable results of detecting scintillation light.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi Medical Corp et al. (JP2008-232971).

Regarding claim 14, Hitachi does not teach the detector system comprises a detector bracket, and the plurality of detector layers and the distance adjusting device are arranged on the detector bracket. However, the Examiner is taking Official Notice that support brackets are well known for the benefit of supporting and aligning items to increase the lifespan of a device. It would have been obvious to one of ordinary skill at the time of the invention to have the detector system comprises a detector bracket, and the plurality of detector layers and the distance adjusting device are arranged on the detector bracket, for the benefit of increasing the lifespan of the device.

Allowable Subject Matter
Claims 8 and 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a detector system comprising: namely, each of the plurality of the detector layers further comprises an integrated circuit chip connected with the silicon photomultipliers of the detector layer in which the integrated circuit chip is located.
Regarding claim 10, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a detector system comprising: namely, the inter-layer connecting mechanism defines the same inter-layer distances between each two adjacent detector layers when the distance adjusting device adjusts the inter- layer distance.
Regarding claim 11, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a detector system comprising: namely, the inter-layer connecting mechanism comprises a rod telescopic structure formed by a plurality of hinged connecting rods, and each detector layer is hinged with the rod telescopic structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286. The examiner can normally be reached Monday, Wednesday, and Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN FIN/Examiner, Art Unit 2884